Citation Nr: 9925241	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a compensable rating for a left great toe 
disability.

3.  Entitlement to a compensable rating for post-operative 
residuals of colon polyp removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Columbia, South Carolina RO, which granted service 
connection for a left knee spur, hallux valgus of the left 
great toe with arthritis, and colon polyp removal with bowel 
condition, all evaluated as noncompensable effective from 
August 1993.  In November 1995, the RO increased the rating 
for the veteran's service-connected left knee disability from 
0 percent to 10 percent, effective from August 1993, and the 
veteran continued his appeal.  This case was before the Board 
in March 1998 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain and instability; clinical findings include 
full range of motion, and no evidence of more than slight 
subluxation or lateral instability.  There is no weakened 
movement, or incoordination of movement; nor is there any 
additional loss of left knee motion due to pain.

2.  The veteran's left great toe disability is manifested by 
complaints of pain; clinical findings include a hallux valgus 
deformity, degenerative joint disease and pain on palpation.    
There is no weakened movement, or incoordination of movement; 
nor is there any additional loss of left great toe motion due 
to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The criteria for a compensable rating for the veteran's 
service-connected left great toe disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5280 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from August 1972 to August 1993.  Service 
medical records note that the veteran was seen on several 
occasions with complaints of left knee and left great toe 
pain.  A July 1974 service medical record notes that the 
veteran was seen after injuring his left great toe.  X-rays 
revealed a chip fracture of the left great toe.  A November 
1992 x-ray report notes findings of spurring of the superior 
patella at the insertion of the tendon of the left knee and a 
hallux valgus deformity of the left great toe with minimal 
degenerative change.

An October 1993 VA examination report notes the veteran's 
complaints of left knee pain, especially with prolonged 
standing, sitting and walking.  Examination revealed no 
swelling or deformity.  Range of motion was full.  
Significant patellar apprehension with lateral deviation was 
noted.  There was medial joint line tenderness.  Lachmann's, 
pivot, anterior drawer, posterior drawer and McMurray's test 
were negative.  Diagnosis included left knee pain.

The October 1993 VA examination report also notes the 
veteran's history of a left great toe fracture.  The veteran 
indicated that his left great toe was asymptomatic.  
Examination revealed mild hallux valgus with 15 degrees of 
valgus.  Range of motion was dorsiflexion to 25 degrees and 
plantar flexion to 30 degrees.  There was no crepitus noted.  
Diagnosis was mild hallux valgus.

A June 1994 rating decision, in pertinent part, granted 
service connection for a left knee spur and hallux valgus of 
the left great toe with arthritis, each evaluated as 
noncompensable effective from August 1993.  The veteran 
appealed this decision.

An April 1995 VA special joints examination report notes the 
veteran's complaints of left knee pain.  The veteran further 
complained of his left knee giving way with the patella going 
out of joint.  Examination revealed normal alignment and no 
effusion.  Anterior posterior drawer, Lachmann's, and pivot 
shift were negative.  Range of motion was from 0 to 135 
degrees.  Laxity of the patella with subluxation laterally 
was noted.  The knee was positive for patellar femoral grind 
test and apprehension test.  Diagnosis was left patellar 
femoral laxity with mild osteoarthritis.

The April 1995 VA examination report also notes the veteran's 
history of a left great toe fracture.  Examination revealed a 
tender, stiff left great toe metatarsal phalangeal joint.  
There was mild crepitus with range of motion.  Diagnosis was 
left great toe fracture with mild degenerative joint disease.

By a rating decision dated in November 1995, the RO increased 
the rating for the veteran's service-connected left knee 
disability from 0 percent to 10 percent, effective from 
August 1993.  The veteran continued his appeal.

VA outpatient treatment records dated from 1995 to 1996 are 
negative for complaints or findings of a left knee disability 
or a left great toe disability.

A December 1996 VA examination report notes the veteran's 
complaints of his knee popping out of joint very often.  The 
examination report also notes the veteran's complaints of 
left great toe pain.  The examiner noted that the veteran 
recently had an ingrown toenail trimmed "rather 
excessively," exposing part of the nail bed.  No clinical 
findings were reported.

An August 1997 special VA joints examination report notes the 
veteran's complaints of daily knee pain and the sensation 
that his knee is popping out of joint.  The veteran indicated 
that he had no problems with his left great toe.  Examination 
of the left knee revealed range of motion from 0 to 125 
degrees with pain at full flexion and extension.  No effusion 
was noted.  There was no laxity of the ligaments.  Mild 
laxity was noted.  The veteran had a normal tracking patella.  
X-rays revealed a normal left knee; there was no evidence of 
degenerative joint disease or any bone pathology.  Diagnosis 
was knee pain.  The examiner stated that there was evidence 
of tendonitis.  The examiner further stated that "[a]lthough 
[the veteran] may have some cartilage damage this is 
relatively minor and shows no evidence on x-rays."

Following remand by the Board in March 1998, the veteran 
underwent a special VA joints examination in December 1998.  
The examination report notes the veteran's complaints of 
constant left knee and left great toe pain, which gets worse 
with activity.  Examination of the left knee and left great 
toe revealed active range of motion within normal limits.  
There was no crepitus on range of motion.  Sensation was 
intact to pinprick.  Muscle strength was 3-4/5 in the left 
lower extremity, as compared to 5/5 in the right lower 
extremity.  Gait was completely nonantalgic without the use 
of any assistive device, and there was no limp.  Patella 
apprehension test and Apley grinding test were negative.  
There was no edema, erythema, or pain on palpation of the 
left knee.  There was some pain on palpation of the first 
metatarsal head on the left great toe.  There was no edema or 
erythema of the left great toe.  Diagnosis was pain in the 
left knee and left great toe, with the only focal finding 
being pain on palpation of the metatarsal head of the left 
great toe.  The examiner stated that there was "no weakened 
movement, excess fatigability, or incoordination."  The 
examiner stated that although the veteran indicated that he 
has pain in his knee on use, he "did not find any functional 
loss in terms of range of motion for the joints in question."

Analysis

The veteran contends that his service-connected left knee 
disability and left great toe disability are more disabling 
than currently evaluated.  Initially, the Board finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, he has submitted 
claims that are plausible-capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Left Knee

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5257, other impairment of the knee.  A 
10 percent rating requires slight recurrent subluxation or 
lateral instability; a 20 percent rating requires moderate 
recurrent subluxation or lateral instability; a 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

In addition, applicable regulation provides that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected left knee disability.  The evidence of 
record shows that the veteran's left knee disability is 
manifested by no more than slight recurrent subluxation or 
lateral instability.  Specifically, the only finding of 
subluxation or instability was made during an April 1995 VA 
examination.  The examiner noted that there was laxity of the 
patella with subluxation laterally.  All other examination 
reports and treatment records are negative for findings of 
subluxation or lateral instability. In order to meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5257, the veteran would have to show at least moderate 
recurrent subluxation or lateral instability.

Furthermore, the outpatient treatment reports and the VA 
examination reports all fail to disclose any objective 
findings of flexion or extension of the knee which would even 
meet the criteria for a compensable rating.  See Codes 5260 
and 5261.  None of the examination reports or treatment 
records demonstrate limitation of motion even with 
consideration of the symptoms of pain, weakness, fatigability 
and flare-ups.  In fact, in a December 1998 VA examination 
report, the examiner noted that there would be no additional 
loss of motion due to pain, weakened movement, excess 
fatigability or incoordination.

The Board has considered the effect of pain in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for a left knee disability are not 
met.  The Board also has considered whether the veteran is 
entitled to a "staged" rating for his left knee disability, 
as prescribed by in Fenderson.  However, at no time does the 
evidence show entitlement to a rating higher than the 10 
percent schedular ratings assigned for the left knee.  The 
rating described above reflects the greatest degree of 
disability shown by the record; thus, a staged rating is not 
for application.

Left Great Toe

The veteran is currently assigned a rating of 0 percent under 
Diagnostic Code 5280, unilateral hallux valgus.  A 10 percent 
rating is applicable when the condition is severe, if 
equivalent to amputation of the great toe, or if operated 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1998).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

In the case at hand, the Board notes that the veteran does 
have motion of the left great toe according to the VA 
examinations of record.  While episodic pain may be present, 
this does not approach a severe disability equivalent to 
amputation of the great toe.  Furthermore, there has been no 
operation of the left great toe with resection of the 
metatarsal head.  Thus, the veteran does not meet the 
criteria for a compensable rating under Diagnostic Code 5280.

Furthermore, the Board is aware of the provisions of § 4.40 
which state that a part that becomes painful on use might be 
considered seriously disabled.  38 C.F.R. § 4.40 (1998); see 
also DeLuca, supra.  However, the objective manifestations in 
the record do not support the veteran's contentions of 
entitlement to an increased rating.  The evidence of record 
notes no treatment for a left great toe disability in recent 
years.  No limited motion has been reported.  In a December 
1998 VA examination report, the examiner noted that there 
would be no additional loss of motion due to pain, weakened 
movement, excess fatigability or incoordination.  The Board 
has carefully considered the veteran's contentions that his 
left great toe is painful.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon, supra.  
From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  In 
other words, the pain complaints are not supported by 
adequate pathology as set forth in § 4.40.  Moreover, while 
38 C.F.R. § 4.59 provides that the minimum compensable rating 
is to be applied when there is actually painful motion, 
painful motion was not objectively shown in the instant case.  
The only pain was noted on palpation of the first metatarsal 
head with no findings of painful motion.

It is noted that the RO has considered rating the disability 
as a foot injury.  In this regard, moderate foot injuries 
will be rated as 10 percent disabling; moderately severe foot 
injuries will be rated as 20 percent disabling; and severe 
foot injuries will be rated as 30 percent disabling.  
Diagnostic Code 5284 (1998).  However, involvement of only a 
single toe is not the equivalent of a foot injury.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for a compensable rating for 
a left great toe disability are not met.  The Board also has 
considered whether the veteran is entitled to a "staged" 
rating for his left great toe disability, as prescribed by in 
Fenderson.  However, at no time does the evidence show 
entitlement to a compensable rating.  The rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a compensable rating for a left great toe 
disability is denied.


REMAND

The veteran contends that his service-connected post-
operative residuals of colon polyp removal are more disabling 
than currently evaluated.

In a March 1998 Remand, the Board noted that the medical 
evidence of record reflects treatment for various 
gastrointestinal complaints, the etiology of which is not 
clear.  The March 1998 Remand instructed the RO to schedule 
the veteran for a special examination of the lower GI system 
to determine the nature and severity of any problems 
attributable to the removal of polyps from his colon.

The evidence of record indicates that while the veteran 
underwent a special VA digestive conditions examination in 
December 1998, the report of examination does not contain all 
the information specifically requested in the March 1998 
Remand.  The December 1998 VA examination report notes the 
veteran's complaints of constipation.  The veteran indicated 
that he was taking Metamucil and mineral oil, but still had 
difficulties.  Colonoscopy revealed a few scattered 
diverticula and small internal hemorrhoids.  Diagnosis was 
diverticula.  The Board notes that the examiner made no 
determinations concerning which, if any, of these findings 
were attributable to the removal of polyps from the veteran's 
colon.  It is noted that service connection and a 20 percent 
evaluation are in effect for stomach ulcers, postoperative 
vagotomy which is already rated at 20 percent disabling.  
Thus, symptoms attributable to the polyp removal must be 
distinguished from those symptoms caused by the ulcer 
condition. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the March 1998 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should also schedule the 
veteran for a special examination of the 
lower GI system to determine the nature 
and severity of any problems attributable 
to the removal of polyps from the 
veteran's colon.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported in detail.  The claims folders 
must be made available to and reviewed by 
the examining physician.  The examiner's 
report must fully set forth all current 
complaints and pertinent clinical 
findings concerning the post-operative 
residuals of the polyp removal, as 
distinguished from any other 
gastrointestinal disorder to include the 
ulcer condition.

2.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

